Citation Nr: 9925378	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sarcoidosis .

2.  Entitlement to an increased (compensable) evaluation for 
residuals of malaria.

3.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder, during the period prior to 
March 1, 1996.

4.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder, during the period commencing 
March 1, 1996.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran's claims were remanded by the Board for further 
development in May 1997.  The development has been completed 
and the veteran's claims are ready for appellate 
consideration.

FINDINGS OF FACT

1.  The claim for service connection for sarcoidosis is not 
plausible.

2.  The veteran does not currently experience any disability 
residual of malaria.

3.  The veteran's post-traumatic stress disorder renders him 
demonstrably unemployable.





CONCLUSIONS OF LAW

1.  The claim for service connection for sarcoidosis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1998), 38 C.F.R. §§ 
4.7, 4.88, Diagnostic Code 6304 (1996).

3.  The criteria for an evaluation of 100 percent for post-
traumatic stress disorder are met for the period from March 
26, 1992.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  For a direct service connection claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where a determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464 (1997).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991), 38 C.F.R. § 3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Additionally, service 
incurrence of sarcoidosis may be presumed if it is manifested 
to a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112(a) (West 
1991); 38 C.F.R. § § 3.307, 3.309(a) (1998).  Sarcoidosis is 
not subject to presumptive service connection on an Agent 
Orange basis.  See 38 C.F.R. § 3.309(e) (1998).

I.  Sarcoidosis

The veteran claims that he is entitled to service connection 
for sarcoidosis.  He maintains that he developed sarcoidosis 
as a result of his exposure to Agent Orange in service.  The 
veteran testified in October 1994 before a hearing officer 
that he experienced a persistent cough after serving in 
Vietnam.  He reported that he had experienced the cough ever 
since.  The veteran stated that his lung disability was first 
attributed to sarcoidosis in May 1987.  He asserted that he 
had been told by a physician that the sarcoidosis was due to 
service, but the physician had refused to write that down for 
him.  

The record does reveal that the veteran served in Vietnam.  
The veteran's service medical records are negative for any 
complaint, finding or diagnosis of sarcoidosis.  

There is no medical evidence documenting the presence of 
sarcoidosis prior to 1987.  May 1987 private medical records 
reveal that the veteran complained of a three year history of 
chronic dry cough, more persistent in the winter.  The 
veteran underwent a mediastinoscopy.  Bilateral hilar and 
peritracheal adenopathy were found to be due to sarcoidosis.  
Later medical evidence of sarcoidosis is also of record.  
There is no indication in the medical evidence of record that 
sarcoidosis was manifested within a year of the veteran's 
discharge from service or that it is etiologically related to 
service.  The evidence linking sarcoidosis to service is 
limited to the veteran's own statements and testimony; 
however, as a lay person, the veteran is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
veteran's claim for service connection for sarcoidosis is not 
well grounded.

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the claim for 
service connection for sarcoidosis is well grounded rather 
than whether he is entitled to prevail on the merits, the 
appellant has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94  (1993).

II. Malaria and Post-traumatic stress disorder

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected post-traumatic stress disorder and malaria 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the service-connected disabilities, except as 
noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

a.  Malaria

The veteran seeks a compensable rating for residuals of 
malaria.  The record reveals that the veteran developed 
malaria in July 1971, several months after discharge from 
service, and that he was treated at a VA facility.  The 
veteran was granted service connection and a 10 percent for 
malaria effective from July 1971.  The veteran's disability 
rating for malaria was reduced to noncompensable effective 
from July 1972.  A noncompensable rating has been in effect 
for residuals of malaria since July 1972.  

A blood test taken on VA examination in July 1992 revealed no 
malarial parasites.  The VA examiner stated that the veteran 
was status post malaria and probably had no residuals.  

The veteran testified before a hearing officer at the RO in 
May 1993 that he thought that he had a relapse of malaria in 
the summer of 1992.  He did not seek medical treatment at 
that time.

On VA examination in March 1998 the veteran reported that he 
had not been treated for any recurrence or relapse of malaria 
since 1971.  He complained of periodic excessive sweating in 
the summer months.  The veteran gave no history of febrile 
illness, weight loss or anemia.  The examiner noted that the 
veteran had no residuals of malaria.

The Board notes that the criteria for rating malaria were 
changed by amendments to the rating schedule that became 
effective August 30, 1996, during the pendency of this 
appeal.  Where a law or regulation changes after a claim has 
been filed, but before the administrative appeal process has 
been concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board will review the claim for a compensable rating for 
residuals of malaria under both the old and new criteria.  
The Board notes that the RO has properly evaluated this claim 
under both the old and new criteria.  Under the old 
regulations, in effect prior to August 30, 1996, a 10 percent 
disability evaluation for malaria was assigned when it had 
been recently active with one relapse in the past year, or 
where there was an old case of it with moderate disability 
therefrom.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996).  
A compensable rating for malaria could not be assigned based 
on the veteran's unsupported claim or statement.  38 C.F.R. § 
4.88b, Diagnostic Code 6304, Note (1).  The medical evidence 
of record shows that the veteran has not had a relapse of 
malaria since his bout in 1971 and that no residuals have 
been found.  Accordingly, the veteran does not meet the 
criteria for a compensable rating for residuals of malaria 
under the old criteria.

Under the current rating criteria that became effective 
August 30, 1996, a 100 percent rating for malaria is assigned 
when there is an active disease process.  Relapses of malaria 
must be confirmed by the presence of malarial parasites in 
blood smears; thereafter, residuals of malaria, such as liver 
or spleen damage, are to be rated under the appropriate 
system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 and Note 
(1998).  The medical evidence reveals that the veteran has 
had no relapse and there has been no positive malarial smear 
since prior to July 1972.  The medical evidence of record 
does not show that the veteran experiences any residual 
disability due to malaria.  Accordingly, a compensable rating 
for residuals of malaria is not warranted under either the 
current or former criteria for the evaluation of malaria and 
his claim for a compensable rating must be denied.

b.  Post-Traumatic Stress Disorder 

The veteran was granted service connection and a 50 percent 
evaluation for post-traumatic stress disorder effective from 
February 26, 1992.  This 50 percent rating was reduced to the 
veteran's current 10 percent rating effective from March 1, 
1996. 

The veteran was examined by a psychiatrist for the State of 
Ohio in May 1992.  He was examined to determine whether he 
developed depression as a result of an industrial accident in 
which he fell from a trailer and injured his lower back.  The 
psychiatrist noted that the veteran was 50 percent impaired 
emotionally due to his major depression.  The veteran's 
injury at work in 1986 was considered a significant 
contributor.  The examiner noted that the veteran's pre-
existing traumas of childhood abuse and Vietnam post-
traumatic stress disorder had not interfered in the veteran's 
ability to work prior to the industrial accident.

On VA psychiatric examination in July 1992 the veteran's mood 
was depressed, with somewhat slow psychomotor activity.  To 
direct questioning the veteran stated that he had insomnia 
with occasional nightmares and sometimes thoughts of Vietnam 
fatalities.  When he talked of intrusive thoughts he did not 
appear more upset than anyone else would be under those 
circumstances.  The veteran appeared very upset and disturbed 
about his financial difficulties.  The veteran stated that he 
was moody and that he lost his temper, but he was not 
physically abusive with his family.  There was no abnormality 
in the thinking process and his intellectual functioning was 
intact.  The veteran was well oriented and he could do serial 
subtractions of seven without difficulty.  The examiner noted 
that the veteran's Vietnam experience, even though a painful 
one, did not appear to be a major factor in the veteran's 
depression and difficulty to function.  The veteran's 
diagnoses included dysthymic disorder and personality 
disorder, and his global assessment of functioning (GAF) was 
estimated at 70.  

The veteran was afforded a VA psychological examination in 
July 1992.  The veteran reported night sweats, sleep 
disturbance with intermittent awakening, and nightmares of 
events from Vietnam.  He described intrusive thoughts and 
claimed that he was unable to care for or trust anyone 
because he felt that others would try to use him.  The 
veteran avoided watching the news or anything that reminded 
him of Vietnam.  He described depressed mood, frequent crying 
spells and diminished sexual interest.  He reported being 
physically abusive with his wife and being in physical fights 
with men if he hit his "trigger point."  He gave a vague 
report of hearing a voice periodically, which called his 
name.  He described persistent thoughts of suicide without 
any history of attempts.  The veteran was neatly dressed and 
groomed and easily established rapport with the examiner.  He 
was alert and oriented to time, place, and person.  He 
maintained appropriate eye contact and an appropriate range 
of affect was expressed.  His speech was logical and 
coherent, with some over elaboration of detail.  There was no 
evidence of a psychotic thought process.  The veteran's 
intellectual functioning was estimated to be in at least the 
average range.  He remained cooperative with interview and 
testing demands.  Objective psychological testing was 
supportive of the diagnosis of post-traumatic stress 
disorder.  The personality profile generated by MMPI-2 
testing suggested severe psychological distress with 
consequent exaggeration of symptomatology.  Anxiety, 
derepression, paranoid ideation and social withdrawal were 
strongly acknowledged.  The veteran reported persistent 
intrusive thoughts.  The diagnosis was post-traumatic stress 
disorder.

In a July 1992 letter, Dr. Rohira indicated that he saw the 
veteran on a regular basis for psychotherapy.  He stated that 
the veteran had post-traumatic stress disorder and that the 
veteran remained quite stressed and depressed over his life 
situation.  Dr. Rohira noted that the veteran's extreme 
financial problems and marital/family problems helped 
perpetuate his depressive/anxious symptomatology.  The 
veteran reported sleep disturbance and a history of 
distressing dreams and flashbacks regarding his Vietnam 
experience.  Dr. Rohira noted that the veteran apparently had 
a history of both verbal and physical aggression and was 
quick to react to negative stimuli in an exaggerated manner.  
The veteran was distraught that his wife left him in December 
1991 and had experienced frequent suicidal ideation, with no 
known self-harmful attempts.

In May 1993 the veteran testified before a hearing officer 
that he had post-traumatic stress disorder as a result of his 
Vietnam experiences.

On VA examination in December 1993 the veteran reported 
Vietnam flashbacks occurring about four times a week.  He 
relived jumping out of helicopters with full gear.  He had 
flashbacks about being on patrol and his first kill.  He was 
shaky with and without nightmares, very restless and nervous.  
The nervousness increased with increased pain.  Though the 
veteran had symptoms prior to 1986, they had gotten worse 
since his back injury.  The veteran reported constant 
depression, worse since 1986.  He reported trouble 
concentrating and recent memory was affected at times.  

Objectively his hands were steady and his palms were moist.  
His affect was blunted but appropriate.  He became very sad 
when talking about Vietnam.  His eyes became tearful and 
finally he became overtly tearful.  He had dissociative 
auditory hallucinations which were related to his Vietnam 
experience.  He had no delusional content.  Recent memory was 
affected by trouble concentrating.  Remote memory was intact.  
There was no organic deficit of memory.  Judgment and insight 
were adequate.  The examiner noted that the veteran 
definitely had post-traumatic stress disorder complicated by 
chronic pain syndrome since 1986, which had caused an 
increase in the symptoms of post-traumatic stress disorder as 
well as an increase in depression.  This was further 
complicated by the fact that the veteran had had two 
myocardial infarctions and had sarcoidosis.  The examiner 
stated that he saw no evidence of a specific personality 
disorder.    

At the October 1994 hearing before a hearing officer, the 
veteran requested a rating in excess of 50 percent for post-
traumatic stress disorder.  He reported flashbacks and that 
he woke up screaming due to his post-traumatic stress 
disorder.  He stated that he could not be around people.

On VA examination in May 1995 the veteran gave a one-year 
history of night sweats, insomnia, decreased appetite, weight 
loss and a low level of energy.  He denied any current 
suicidal ideations or plans, but admitted to one past suicide 
attempt.  He had feelings of helplessness, hopelessness, 
crying spells, guilt feelings and anhedonia.  Objectively, 
the veteran was cooperative with no psychomotor agitation or 
retardation.  His affect was appropriate and his mood was 
described as anxious.  Speech was of normal rate, rhythm and 
volume.  Thoughts were free of suicidal or homicidal 
ideation.  Perceptions were mildly positive for auditory 
hallucinations (veteran heard his mother calling his name), 
but negative for visual hallucinations.  Cognition was intact 
and the veteran was alert and oriented times three.  Judgment 
and insight were deemed to be fair.  The diagnoses included 
major depression with psychotic features.

A second VA psychiatric examination was performed in May 
1995.  The veteran complained that he was depressed, hopeless 
and helpless and he thought that he had no reason for living.  
He expressed homicidal ideation.  He expressed irritability 
and lack of energy.  He reported troubling memories of 
Vietnam.  The smell of gasoline and oil made him remember his 
war experiences.  He complained of difficulty falling asleep.  
The veteran reported a history of depression for five or six 
years.  He also reported that he had been seeing a private 
psychiatrist and that he had six admissions to a VA facility 
for manic-depressive illness treatment.  On mental status 
examination the veteran was cooperative, had good eye 
contact, and had no psychomotor retardation or agitation.  
During the interview the veteran suddenly became tearful and 
more dysthymic.  His affect was constricted.  His speech was 
normal and he denied hallucinations and delusions.  The 
veteran's thought processes and content were normal.  The 
veteran was alert and oriented times three.  His recent, past 
and immediate memory was intact.  He remembered three things 
after five minutes.  His affect was flat, his fund of 
knowledge was good and his abstractions were good.  The 
diagnoses included major depression and rule out post-
traumatic stress disorder by history.  The veteran was unable 
to present enough data for a full diagnosis of post-traumatic 
stress disorder.  The examiner noted that the veteran 
probably had mild symptoms of post-traumatic stress disorder 
because of his ongoing psychotherapy with a psychologist.  
The veteran's GAF was estimated to be 50. 

At a June 1996 hearing before a hearing officer the veteran 
testified that he was undergoing counseling twice a month for 
post-traumatic stress disorder.  He stated that he had no 
friends and that he was abusive due to post-traumatic stress 
disorder.

An April 1996 letter from Dr. Rohira notes that the veteran 
experienced post-traumatic stress disorder and major 
depression.  The veteran was undergoing psychotherapy and 
psychopharmacotherapy.  The veteran's medications were 
Thorazine, Eskalith, Prozac and Valium.  Dr. Rohira further 
noted that the veteran remained quite depressed, anxious, 
withdrawn, hopeless and overwhelmed.  He had ongoing sleep 
disturbance, nightmares, suicidal ideation and flashbacks of 
his Vietnam experience.  The veteran was prone to anger 
outbursts in which he became quite verbally and physically 
aggressive.  His concentration and memory were marginal at 
best.  Dr. Rohira estimated that the veteran's GAF to be 35.  
Dr. Rohira asked that VA reconsider the decision to reduce 
the veteran's rating from 50 to 10 percent.  He noted that 
the veteran was unable to work due to his physical and 
psychiatric condition and that the increased financial stress 
was exacerbating the veteran's psychiatric difficulties.

On VA examination in March 1998 the veteran reported that he 
was taking Thorazine, Eskalith, Prozac, and Valium every day.  
He reported compulsive behavior of washing his hands about a 
hundred times a day.  The veteran had problems in his 
marriage.  He did not get along with his three children and 
had no contact with his own siblings.  The veteran stated 
that he saw Dr. Rohira once a month for medications and that 
he also went to a counselor once a month.  

The veteran complained of nightmares every night.  He said 
that helicopters and little children bothered him.  He 
reported that he woke up several times a night.  Sometimes he 
woke up yelling, screaming and shaking.  He had flashbacks, 
sometimes a couple times a day.  The veteran reported that he 
was startled by loud noises.  He started sweating and became 
very nervous when the Metro Health helicopter went over his 
house.  He complained that he had difficulty concentrating.  
He stated that he could not be around people, that he could 
not go to the mall, that he had no friends, and that he had 
no close relationships.  He had a very dim view of the 
future.

Objectively, the veteran was cooperative during the 
interview.  His speech was relevant and coherent. He did not 
show any disjointed thinking and was oriented to time, place 
and person.  Memory for recent and past events was intact.  
He had some difficulty naming the presidents and he had 
difficulty doing the serial sevens.  He was depressed 
throughout the interview.  While narrating stories about 
Vietnam he became very tearful.  He denied hallucinations.  
He had a history of suicidal ideas and suicidal plans in the 
past, the last time in September 1997.  He was able to give 
abstract meanings to problems.  His intelligence was 
estimated to be in the average range.  He was not delusional.  
His insight and judgment were good.  The veteran did not 
socialize.  He was able to manage his own hygiene.

The diagnoses included post-traumatic stress disorder 
complicated by physical illness, a back injury, and symptoms 
of depression.  The veteran's GAF was estimated to be 40.  
The examiner noted that he had examined the veteran's claims 
file.  He was of the opinion that the veteran had experienced 
post-traumatic stress disorder since returning from service.  
He did not believe that the veteran had a manic/depressive 
illness at all.  The examiner noted that the veteran had a 
history of anger and irritability due to post-traumatic 
stress disorder.  The veteran was able to work in spite of 
all his post-traumatic stress disorder symptoms until 1986 
when he had a back injury.  It was the examiner's opinion 
that the veteran's post-traumatic stress disorder was 
complicated by depressive features and physical illness.  He 
thought that the combination of those factors prevented the 
veteran from any kind of gainful employment.  The combination 
also caused the veteran to have problems with his social and 
occupational functioning as well as his relationship with his 
family.

The veteran's service-connected post-traumatic stress 
disorder is rated under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The RO has considered both the former 
version of this diagnostic code as well as the amended 
version which became effective November 7, 1996.  Since his 
appeal was pending at the time the applicable regulations 
were amended, the amended criteria need not be considered 
unless they are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

A 10 percent evaluation, under the former criteria, 
contemplates emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  To 
obtain the next higher rating of 30 percent under the former 
criteria, definite impairment in the ability to establish or 
maintain effective or favorable relationships with people 
would have to be shown.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in definite industrial impairment.  A 50 
percent evaluation for post-traumatic stress disorder 
contemplates that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation under the former 
criteria contemplates that the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation under the former criteria contemplates that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Although dysthymic disorder and major depression were 
diagnosed on earlier examinations, the March 1998 examiner 
did not diagnose either of these disorders.  Rather, he 
stated that the veteran's post-traumatic stress disorder was 
complicated by depressive features.  Therefore, the Board 
will consider all of the veteran's psychiatric symptomatology 
in the evaluation of the service-connected psychiatric 
disability. 

Although the July 1992 VA examiner provided a GAF of 70, he 
observed that the veteran appeared very upset and that the 
veteran was depressed.  The psychological testing in July 
1992 disclosed evidence of severe psychological distress.  
Anxiety, sleep disturbance and depression were reported by 
Dr. Rohira in July 1992.  In addition, Dr. Rohira reported 
that the veteran had had frequent suicidal ideation since 
December 1991.  At the December 1993 VA examination, the 
veteran was depressed and tearful and he reported 
dissociative auditory hallucinations related to his Vietnam 
experiences.  At the May 1995 VA examinations, anxiety, 
depression, tearfulness and a constricted affect were noted.  
The GAF was 50.  A GAF of 35 with supporting information was 
reported by Dr. Rohira in April 1996, and a GAF of 40 with 
supporting information was reported in the March 1998 VA 
examination report.  The record reflects that the veteran has 
remained unemployed throughout the period of this claim.  The 
April 1996 report of Dr. Rohira and the March 1998 VA 
examination report clearly demonstrate that the veteran's 
post-traumatic stress disorder is so severe as to render him 
demonstrably unable to obtain and maintain employment.  
Although some progression in the service-connected 
psychiatric disability is shown by the evidence of record, 
the fact remains that the veteran was experiencing frequent 
suicidal ideation as early as December 1991 and dissociative 
auditory hallucinations related to his Vietnam experiences as 
early as December 1993.  When the evidence is considered as a 
whole, the Board is satisfied that throughout the period from 
the effective date of service connection, the post-traumatic 
stress disorder has been so severe as to render the veteran 
demonstrably unable to obtain and maintain substantially 
gainful employment.  Therefore, a 100 percent schedular 
rating is warranted from February 26, 1992.     


ORDER

Entitlement to service connection for sarcoidosis is denied.

Entitlement to a compensable evaluation for residuals of 
malaria is denied.

Entitlement to a 100 percent evaluation for post-traumatic 
stress disorder from February 26, 1992, is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

